Citation Nr: 1636866	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13- 04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for kidney failure, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Whether the reduction of the disability rating for the service-connected posttraumatic stress disorder (PTSD), from 50 percent to 30 percent, effective May 7, 2014, was proper.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to a TDIU and whether the reduction of the disability rating for the service-connected PTSD was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's kidney failure is related to the service-connected diabetes mellitus, type II.  

2.  The Veteran's hypertension is related to the service-connected diabetes mellitus, type II.  

CONCLUSIONS OF LAW

1.  The criteria for service connection on a secondary basis for kidney failure are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection on a secondary basis for hypertension are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his kidney failure and hypertension are caused or aggravated by his service-connected diabetes mellitus, type II.  As the Veteran has not suggested, and the record does not indicate that his kidney disorder or hypertension began during service, the Board addresses only the secondary service connection argument herein.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence establishes that the Veteran has current diagnoses of kidney failure and hypertension.  See December 2010 VA Examination Report.  

In September 2009 and June 2016 private treatment records, Dr. Urlanda, the Veteran's treating physician, noted that the Veteran's chronic kidney disease is secondary to his diabetes and hypertension.  In December 2010, a VA examiner opined that the Veteran's kidney failure was less likely as not due to the Veteran's diabetes.  In support of his conclusion, the examiner explained that hospital records confirm an episode of kidney failure that was related to dehydration, that he responded well to rehydration, and that recent renal function tests were normal.  The Board finds this opinion to be of limited probative value, as this opinion only addressed whether the Veteran's diabetes caused his kidney failure, not whether his service-connected disability aggravated his kidney failure.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (vacating a Board decision where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).  In light of this omission, the December 2010 VA examination report, as it relates to the Veteran's kidney failure, is less probative than Dr. Urlanda's medical opinions. 

Further, in December 2010, the VA examiner opined that the Veteran's hypertension is secondary to his diabetes mellitus, type II, as his diagnosis occurred one year after his diagnosis of diabetes and medical literature supports that hypertension is a later complication of diabetes.  There is no medical evidence to the contrary.  

In sum, the Board finds that the opinions of Dr. Urlanda and the December 2010 VA examiner establish that the Veteran's kidney failure and hypertension are proximately due to or the result of his service-connected diabetes.  See 38 C.F.R. § 3.310(a); Allen.  Thus, service connection is warranted.




ORDER

Service connection for kidney failure is granted.

Service connection for hypertension is granted. 


REMAND

Regarding the claims for entitlement to a TDIU and whether the reduction of the disability rating for the service-connected PTSD from 50 percent disabling to 30 percent disabling was proper, in October 2014, the Veteran submitted a notice of disagreement (NOD) in response to a September 2014 rating decision.  However, no statement of the case (SOC) has been issued regarding these claims.  Under the circumstances, the Board is obliged to remand these issues to the RO for the issuance of a SOC to the Veteran.  Manlincon v. West, 12 Vet. App 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the NOD filed as to whether the reduction of the disability rating for the service-connected PTSD was proper and entitlement to a TDIU.  The Veteran should additionally be informed that in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issues, the AOJ should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, issuing a SSOC, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


